Name: Council Directive 65/269/EEC of 13 May 1965 concerning the standardisation of certain rules relating to authorizations for the carriage of goods by road between Member States
 Type: Directive
 Subject Matter: nan
 Date Published: 1965-05-24

 Avis juridique important|31965L0269Council Directive 65/269/EEC of 13 May 1965 concerning the standardisation of certain rules relating to authorizations for the carriage of goods by road between Member States Official Journal 088 , 24/05/1965 P. 1469 - 1472 Danish special edition: Series I Chapter 1965-1966 P. 0057 English special edition: Series I Chapter 1965-1966 P. 0064 Greek special edition: Chapter 07 Volume 1 P. 0035 Spanish special edition: Chapter 07 Volume 1 P. 0061 Portuguese special edition Chapter 07 Volume 1 P. 0061 ++++( 1 ) OJ NO 108 , 8 . 7 . 1964 , P . 1700/64 . ( 2 ) OJ NO 168 , 27 . 10 . 1964 , P . 2631/64 . COUNCIL DIRECTIVE OF 13 MAY 1965 CONCERNING THE STANDARDISATION OF CERTAIN RULES RELATING TO AUTHORISATIONS FOR THE CARRIAGE OF GOODS BY ROAD BETWEEN MEMBER STATES ( 65/269/EEC ) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE ADOPTION OF A COMMON TRANSPORT POLICY INVOLVES , INTER ALIA , LAYING DOWN COMMON RULES FOR THE INTERNATIONAL CARRIAGE OF GOODS BY ROAD TO OR FROM THE TERRITORY OF A MEMBER STATE OR PASSING ACROSS THE TERRITORY OF ONE OR MORE MEMBER STATES ; WHEREAS IT IS IMPORTANT TO REMOVE OBSTACLES TO THE INTERNATIONAL CARRIAGE OF GOODS BY ROAD ARISING FROM THE PROCEDURES APPLIED BY MEMBER STATES FOR THE ISSUE OF AUTHORISATIONS ; WHEREAS THIS OBJECTIVE CAN BEST BE ATTAINED THROUGH THE ADOPTION BY ALL MEMBER STATES OF A SIMPLIFIED PROCEDURE WHEREBY AUTHORISATIONS ARE ISSUED BY THE COMPETENT AUTHORITIES OF THE STATE IN WHICH THE VEHICLE IS REGISTERED ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 MEMBER STATES SHALL TAKE THE NECESSARY MEASURES TO ENSURE THAT , FROM 1 JANUARY 1966 , AUTHORISATIONS REQUIRED FOR THE INTERNATIONAL CARRIAGE OF GOODS BY ROAD TO OR FROM THE TERRITORY OF A MEMBER STATE OR PASSING ACROSS THE TERRITORY OF ONE OR MORE MEMBER STATES SHALL BE ISSUED BY THE COMPETENT AUTHORITIES OF THE MEMBER STATE IN WHICH THE VEHICLE TO BE USED FOR SUCH CARRIAGE IS REGISTERED . ARTICLE 2 AUTHORISATIONS SHALL CONFORM TO ONE OR OTHER OF THE MODELS IN THE ANNEX TO THIS DIRECTIVE ; THE ANNEX SHALL FORM AN INTEGRAL PART OF THIS DIRECTIVE . ARTICLE 3 1 . AUTHORISATIONS SHALL BE MADE OUT IN THE NAME OF THE CARRIER . THEY SHALL NOT BE TRANSFERABLE . 2 . EACH AUTHORISATION SHALL BE USED FOR ONLY ONE VEHICLE AT A TIME . IT SHALL BE CARRIED ON THE VEHICLE AND BE PRODUCED AT THE REQUEST OF ANY AUTHORISED INSPECTING OFFICER . " VEHICLE " MEANS A SINGLE VEHICLE OR A COUPLED COMBINATION OF VEHICLES . ARTICLE 4 IF , IN THE COURSE OF CARRIAGE SUBJECT TO AUTHORISATION REQUIREMENTS , A CARRIER COMMITS IN THE TERRITORY OF A MEMBER STATE OTHER THAN THAT IN WHICH THE VEHICLE IS REGISTERED A BREACH OF ANY LAW , REGULATION OR ADMINISTRATIVE PROVISION OF THE SAID STATE CONCERNING TRANSPORT , THAT STATE SHALL NOTIFY THE MEMBER STATE IN WHICH THE VEHICLE IS REGISTERED OF SUCH BREACH . MEMBER STATES SHALL SEND ONE ANOTHER FULL DETAILS OF PENALTIES IMPOSED IN CASES OF BREACH . ARTICLE 5 MEMBER STATES SHALL INFORM THE COMMISSION , BEFORE 1 JANUARY 1966 , OF THE MEASURES TAKEN TO IMPLEMENT THIS DIRECTIVE . ARTICLE 6 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 MAY 1965 . FOR THE COUNCIL THE PRESIDENT M . COUVE DE MURVILLE ANNEX : SEE O.J .